DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 9/28/2021 have been considered, but are moot in view of the new grounds of rejection based upon the newly-cited Yura reference.

Election/Restrictions
Applicant's election with traverse of Claims 24 and 25 in the reply filed on 9/28/2021 is acknowledged.  However, Applicant provided no arguments against the restriction requirement explained in the Non-Final Office Action of 7/8/2021 (see page 2 of Applicant’s remarks of 9/28/2021).
Thus, the restriction requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 


Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 24 and 25 recite a desired result of the claimed polarizing structure, with respect to its transmittance and reflectance, specifically:  “for a substantially normally incident light in a predetermined wavelength range extending from about 400 nm to about 700 nm, the plurality of interference layers has an average optical transmittance greater than about 95% for a first polarization state, an average optical reflectance greater than about 80% for an orthogonal second polarization state, and an average optical transmittance less than about 0.2% for the second polarization state” and “for light incident on the optical film at an incidence angle of about 30 degrees in the predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, an average optical reflectance greater than about 80% for the second polarization state, and an average optical transmittance less than about 0.2% for the second polarization state”.
However, it has been held that without reciting the particular structure, materials, or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  MPEP § 2173.05(g), citing Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010) (en banc).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description because the specification necessarily discloses, at most, In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983) and Ariad at 1340.
In the present case, Applicant has failed to recite the particular structure, materials, or steps that achieve the supposed result of high transmittance of light having a first polarization, and high reflectance and low transmittance of light having an orthogonal polarization.  The only structure recited by Claims 24 and 25 is “less than about 1000” layers which reflect or transmit light primarily by optical interference.  However, multi-layer stacks which reflect or transmit light primarily by optical interference (and can function as a reflective polarizer) were well-known in the art before the effective filing date of the present invention.  See, for example, U.S. Pat. No. 9,366,792 to Oya et al. (granted June 14, 2016), which states in its background section on column 1, lines 30-55 (emphasis added by Examiner):

A film [in] which a large number of … layer[s] having a low refractive index and a layer having a high refractive index are alternately laminated can be formed into an optical interference film which selectively reflects or transmits a light having a specific wavelength due to structural optical interference between the layers.  In addition, such a multi-layer laminate film is able to obtain a high reflection comparable to a film using a metal by gradually changing the film thickness or stacking a film having a different reflection peak and can also be used as a metal luster film or a reflection mirror.  Furthermore, by stretching such a multi-layer laminate film to only one direction, the stretched film can reflect only a specific polarization component, whereas it is able to transmit a polarization component in the orthogonal direction thereto, and it can be used as a polarization reflection film.  Therefore, such a multi-layer laminate film is used as a brightness enhancing film for liquid crystal displays or the like.

Oya goes on to describe such a multi-layer laminate having 251 or more layers, e.g., 301, 401, 501, or 551 layers, wherein an upper limit on the number of layers may be 801 (see, e.g., Abstract and column 12, lines 1-31 of Oya).
See also U.S. Pat. No. 6,072,629 to Fan et al. (granted June 6, 2000), which states on column 9, lines 24-39 (emphasis added by Examiner):

x-polarized light, [the disclosed] polarizer 26 is a high-reflector, utilizing the optical interference effects of the stacked layers.  For y-polarized light, the film stack is isotropic and thus, a high-transmitter.  This reflectance difference for the two orthogonally polarized components is utilized as a polarizing element.  While this example employs 150 thin-film pairs [300 layers total], this number may be significantly reduced by utilizing materials with higher birefringence.  Polarizers fabricated with such layers of relatively higher birefringence will have transmittance and reflectance bands of greater bandwidth, for … reasons discussed hereinabove.

Thus, the very limited structure recited in Claims 24 and 25 was already well-known as the foundation for constructing a reflective polarizer, as evidenced by the U.S. patents granted to Oya and Fan.  Claims 24 and 25 attempt to claim a specific degree of efficiency of a reflective polarizer, reciting specifically desirable transmission and reflection values.  However, Claims 24 and 25 fail to recite any structure, materials, or steps which achieve such result, i.e., Claims 24 and 25 fail to recite any structure, materials, or steps which represent Applicant’s contribution to the art, e.g., thicknesses of layers, types of material of layers (e.g., metallic, dielectric, polymeric), refractive indices of layers, differences between individual layers, specific ordering of layers having different qualities, deposition methods of layers, or a more specific number of layers than “less than about 1000”.  As such, Claims 24 and 25 encompass all means or methods of resolving the problem of how to construct an efficient reflective polarizer from a multi-layer stack of thin layers.
Consequently, Claims 24 and 25 are not supported by Applicant’s written description, because Applicant has not described all possible means or methods of constructing thin layer multi-layer reflective polarizers, and thus the disclosure is not commensurate with the scope of the claims.
Therefore, Claims 24 and 25 are rejected based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 24 and 25 recite a desired result of the claimed polarizing structure, with respect to its transmittance and reflectance, specifically:  “for a substantially normally incident light in a predetermined wavelength range extending from about 400 nm to about 700 nm, the plurality of interference layers has an average optical transmittance greater than about 95% for a first polarization state, an average optical reflectance greater than about 80% for an orthogonal second polarization state, and an average optical transmittance less than about 0.2% for the second polarization state” and “for light incident on the optical film at an incidence angle of about 30 degrees in the predetermined wavelength range, the plurality of interference layers has an average optical transmittance greater than about 85% for the first polarization state, an average optical reflectance greater than about 80% for the second polarization state, and an average optical transmittance less than about 0.2% for the second polarization state”.
However, it has been held that when claims merely recite a description of a problem to be solved, or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.  MPEP § 2173.05(g), citing Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  A vice of functional claiming occurs when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty.  MPEP § 2173.05(g), citing General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938).
In the present case, Applicant has merely recited a desired result which is supposedly achieved by the invention, i.e., a specific degree of efficiency of a reflective polarizer (high transmittance of light having a first polarization, and high reflectance and low transmittance of light having an orthogonal polarization).  Claims 24 and 25 recite specifically desirable transmission and reflection values, but fail to recite the particular structure, materials, or steps that achieve this supposed result.  The only structure recited by Claims 24 and 25 is “less than about 1000” layers which reflect or transmit light primarily by optical interference (layers having thicknesses roughly on the order of a wavelength of light).  However, such structure was already well-known in the prior art as the foundation for constructing a reflective polarizer, as evidenced by U.S. Pat. No. 9,366,792 to Oya et al. (granted June 14, 2016) and U.S. Pat. No. 6,072,629 to Fan et al. (granted June 6, 2000) (see, e.g., Abstract and column 12, lines 1-31 and column 1, lines 30-55 of Oya, and column 9, lines 24-39 of Fan, wherein specific sections are quoted above in the rejection of Claims 24 and 25 based upon 35 USC 112(a)).
Therefore, the boundaries of the claim scope are unclear, because Claim 24 and 25’s recited transmission and reflection values are an exemplary use of conveniently functional language at the exact point of novelty, i.e., reciting a function [efficiency] without any structure, materials, or steps which represent Applicant’s contribution to the art, e.g., thicknesses of layers, types of material of layers (e.g., metallic, dielectric, polymeric), refractive indices of layers, differences between individual layers, specific ordering of layers having different 
Consequently, Claims 24 and 25 are rejected based upon 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For examination regarding 35 USC 102 or 35 USC 103, in the absence of evidence to the contrary, any prior art which discloses the claimed structure of Claims 24 and 25 will be presumed to possess the same degree of efficiency (the transmission and reflection values) as recited in Claims 24 and 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yura et al., US 2015/0047766, or alternatively, are rejected under 35 U.S.C. 103 as being unpatentable over Yura et al., US 2015/0047766.
Regarding Claim 24, Yura discloses:  An optical film (reflective polarizing film; paragraph [0013] of Yura) comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a plurality of interference layers (a multi-layered material consisting of 100 or more alternating layers is formed and stretched to a thickness which causes optical interference between adjacent layers; paragraph [0013] of Yura);
each interference layer reflecting or transmitting light primarily by optical interference (a multi-layered material consisting of 100 or more alternating layers is formed and stretched to a thickness which causes optical interference between adjacent layers; paragraph [0013] of Yura);
a total number of the interference layers less than about 1000 (a multi-layered material consisting of 100 or more alternating layers is formed and stretched to a thickness which causes optical interference between adjacent layers; paragraph [0013] of Yura);
such that for a substantially normally incident light in a predetermined wavelength range extending from about 400 nm to about 700 nm (reflective polarizing films used for display device, i.e., relating to the visible wavelength spectrum; Abstract and paragraphs [0001], [0012]-[0016] of Yura), the plurality of interference layers has:
an average optical transmittance greater than about 95% for a first polarization state (a longitudinal direction, i.e., a squeezing direction, is a transmission axis, and a transverse direction, i.e., a stretching direction, is a reflection axis, wherein a utilization factor is close to 100% [i.e., full transmittance In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), and in the present case, Yura discloses all of the claimed structure:  an optical film comprising a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, a total number of the interference layers less than about 1000, and therefore the claimed properties and functions relating to transmittance and reflectance are presumed to be inherent; see also rejections of Claims 24 and 25 above based upon 35 USC 112(a) and 35 USC 112(b));
an average optical reflectance greater than about 80% for an orthogonal second polarization state (a longitudinal direction, i.e., a squeezing direction, is a transmission axis, and a transverse direction, i.e., a stretching direction, is a reflection axis, wherein a utilization factor is close to 100% [i.e., full transmittance of light polarized in a first direction, and full reflection of light polarized in an orthogonal direction]; paragraphs [0013], [0014] of Yura; the Examiner notes that it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions are presumed to be inherent, and a prima facie case of either anticipation or obviousness is established, MPEP § 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), and in the present an optical film comprising a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, a total number of the interference layers less than about 1000, and therefore the claimed properties and functions relating to transmittance and reflectance are presumed to be inherent; see also rejections of Claims 24 and 25 above based upon 35 USC 112(a) and 35 USC 112(b)); and
an average optical transmittance less than about 0.2% for the second polarization state (a longitudinal direction, i.e., a squeezing direction, is a transmission axis, and a transverse direction, i.e., a stretching direction, is a reflection axis, wherein a utilization factor is close to 100% [i.e., full transmittance of light polarized in a first direction, and full reflection of light polarized in an orthogonal direction]; paragraphs [0013], [0014] of Yura; the Examiner notes that it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions are presumed to be inherent, and a prima facie case of either anticipation or obviousness is established, MPEP § 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), and in the present case, Yura discloses all of the claimed structure:  an optical film comprising a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, a total number of the interference layers less than about 1000, and therefore the claimed properties and functions relating to transmittance and reflectance are presumed to be inherent; see also rejections of Claims 24 and 25 above based upon 35 USC 112(a) and 35 USC 112(b)).

As noted above, Yura discloses a utilization factor of close to 100% (i.e., full transmittance of light polarized in a first direction, and full reflection of light polarized in an orthogonal direction; see paragraphs [0013], [0014] of Yura), which the Examiner understands to disclose values which are close to 100%, e.g., 99.9%.
However, assuming for the sake of argument that such values are not disclosed by Yura, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the prior art because Yura discloses the same structure claimed by Applicant, and further discloses the desirability of close to 100% utilization factor of light, noting that such type of polarizer (reflective polarizing film) is heavily utilized because of its significant enhancement of brightness, despite it being very expensive (see paragraph [0014] of Yura).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed transmittance and reflectance values, for any angle of incident light, in order to provide an optimally effective reflective polarizer, i.e., a device which transmits as much light as possible having a first polarization state, and yet reflects as much light as possible having a second polarization state orthogonal to the first polarization state.

Regarding Claim 25, Yura discloses:  such that for light incident on the optical film at an incidence angle of about 30 degrees (as explained above in the rejection of Claim 24, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed transmittance and reflectance values, for any angle of incident light, in order to provide an optimally effective reflective polarizer, i.e., a device which  in the predetermined wavelength range (reflective polarizing films used for display device, i.e., relating to the visible wavelength spectrum; Abstract and paragraphs [0001], [0012]-[0016] of Yura), the plurality of interference layers has:
an average optical transmittance greater than about 85% for the first polarization state (a longitudinal direction, i.e., a squeezing direction, is a transmission axis, and a transverse direction, i.e., a stretching direction, is a reflection axis, wherein a utilization factor is close to 100% [i.e., full transmittance of light polarized in a first direction, and full reflection of light polarized in an orthogonal direction]; paragraphs [0013], [0014] of Yura; the Examiner notes that it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions are presumed to be inherent, and a prima facie case of either anticipation or obviousness is established, MPEP § 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), and in the present case, Yura discloses all of the claimed structure:  an optical film comprising a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, a total number of the interference layers less than about 1000, and therefore the claimed properties and functions relating to transmittance and reflectance are presumed to be inherent; see also rejections of Claims 24 and 25 above based upon 35 USC 112(a) and 35 USC 112(b));
an average optical reflectance greater than about 80% for the second polarization state (a longitudinal direction, i.e., a squeezing direction, is a transmission axis, and a transverse direction, i.e., a stretching direction, is a reflection axis, wherein a utilization factor is close to 100% [i.e., full transmittance of light polarized in a first In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), and in the present case, Yura discloses all of the claimed structure:  an optical film comprising a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, a total number of the interference layers less than about 1000, and therefore the claimed properties and functions relating to transmittance and reflectance are presumed to be inherent; see also rejections of Claims 24 and 25 above based upon 35 USC 112(a) and 35 USC 112(b)); and
an average optical transmittance less than about 0.2% for the second polarization state (a longitudinal direction, i.e., a squeezing direction, is a transmission axis, and a transverse direction, i.e., a stretching direction, is a reflection axis, wherein a utilization factor is close to 100% [i.e., full transmittance of light polarized in a first direction, and full reflection of light polarized in an orthogonal direction]; paragraphs [0013], [0014] of Yura; the Examiner notes that it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions are presumed to be inherent, and a prima facie case of either anticipation or obviousness is established, MPEP § 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), and in the present case, Yura discloses all of the claimed structure:  an optical film comprising a plurality of interference layers, each interference layer reflecting or transmitting light primarily by optical interference, a total number of the interference layers less than about 1000, and therefore the claimed properties and functions relating to transmittance and reflectance are presumed to be inherent; see also rejections of Claims 24 and 25 above based upon 35 USC 112(a) and 35 USC 112(b)).

Related Art
The following reference is considered pertinent to Applicant’s disclosure:  U.S. Pat. No. 11,156,757 to Haag et al.

Examiner Note – Non-Final Office Action
Because this Office Action contains new grounds of rejection which were not necessitated by amendment, this second action on the merits has been made NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872